                     Case 5:20-cv-09452-NC Document 21 Filed 04/28/21 Page 1 of 5

                                                                                           Apr 28 2021

                     Valerie M. Goo (SBN 187334)
                       vgoo@crowel I .com
                 2   CROWELL & MORING LLP
                     515 South Flower St., 40th Floor
                 3   Los Angeles, CA 90071
                     Telephone: (213) 622-4750
                 4   Facsimile: (213) 622-2690
                 5   Molly A. Jones (SBN 301419)
                       mojones@crowell.com
                 6   CROWELL & MORING LLP
                     3 Embarcadero Center, 26th Floor
                 7   San Francisco, CA 941 I I
                     Telephone: (415) 986-2800
                 8   Facsimile: (415) 986-2827
                 9   Virginia Wolk Marino (Illinois Bar No. 629799 I; pro hac vice to be submitted)
                      vmarino@brinksgiIson.com
            10       Andrew J. Avsec (Illinois Bar No. 6292313; pro hac vice to be submitted)
                       aavsec@brinksgilson.com
            11       BRINKS GILSON & LIONE
                     NBC Tower - Suite 3600
            12       455 N. Cityfront Plaza Drive
                     Chicago, Illinois 60611
            13       Telephone: (312) 321-4200
                     Facsimile: (312) 321-4299
            14                            f
                     Attorneys for Plaintif EMERGENT BIOSOLUTIONS INC.
            15
            16                                      UNITED STATES DISTRICT COURT
            17                                NORTHERN DISTRICT OF CALIFORNIA
            18                                            SAN JOSE DIVISION
            19       EMERGENT BIOSOLUTIONS INC.                      Case No. 5:20-cv-09452-NC
            20                         Plaintiff,                    STIPULATED REQUEST FOR ENTRY OF
                                                                     CONSENT DECREE AND DISMISSAL;
            21              V.                                       ORDER
            22       vs.                                             Judge: Hon. Nathanael M. Cousins
                                                                     Complaint Filed: December 30, 2020
            23       MUTUAL HOLISTIC, INC., JOHN
                     DOES I THROUGH 50, and JOHN DOE
            24       ENTITIES I THROUGH IO,
            25                         Defendants.
            26
            27
            28
    CROWELL                                                                           STIPULATED REQUEST FOR ENTRY OF
&   MORING LLP
                                                                                      CONSENT DECREE; [ORDER; CASE NO.
                                                                                                       5:20-CV-09452-NC
                    Case 5:20-cv-09452-NC Document 21 Filed 04/28/21 Page 2 of 5



                          The following Consent Decree is entered by and between Plaintiff Emergent BioSolutions

               2   Inc. ("Emergent" or "Plaintiff"), Defendant Mutual Holistic, Inc. ("Mutual Holistic"), and Mutual

               3   Holistic's officer Brad Moore ("Moore," and collectively with Mutual Holistic, "Defendants"),

               4   having agreed upon a basis for settlement of the matters in dispute and having agreed upon the

               5   entry of this Consent Decree, it is hereby ordered, adjudged, and decreed as follows, and the

               6   Court makes the following findings of fact and conclusion of law:

               7           I.        This Court has jurisdiction over the subject matter of this action and over the

               8   parties hereto.
               9          2.         Venue properly lies in this District.

          10               3.        Emergent is a Delaware corporation with a principal place of business in

          11       Gaithersburg, Maryland.

          12               4.        Mutual Holistic is a non-profit mutual benefit corporation organized under the

           13      laws of California with a principal place of business in Sebastopol, California.

          14               5.        Moore is an individual with an address c/o Attorney Richard Freeman, 703 2nd
          15       Street,Suite 350, Santa Rosa, CA 95404.

          16               6.        Emergent has for many years used the trademarks and service marks EMERGENT

          17       and EMERGENT BIOSOLUTIONS, alone and in connection with other words and designs (the

          18       "EMERGENT Marks"), in connection with various goods and services, including

          19       biopharmaceutical related products and services.

          20               7.        In addition to its common law rights, Emergent is the owner of numerous federal
          21       trademark and service mark registrations and applications for the EMERGENT Marks, including
          22       but not limited to, Reg. Nos. 3,934,662; 4,020,248; 3,446,708; 5,129,287; 5,211,622; and App.

          23       Serial No. 88/884,324.

           24              8.        Mutual Holistic and Moore have promoted their herbal medicine products and

           25      services, including Respiratory Immune Syrups, under the name and mark EMERGENT
           26      BOTANICALS, without any authorization or consent from Emergent. The EMERGENT Marks

           27      are valid, subsisting and in full force and effect as to Defendants.

           28
  CROWELL                                                                                  STIPULATED REQUEST FOR ENTRY OF
& MORI G LLP                                                           -2-                CONSENT DECREE; ORDER; CASE NO. 5
                                                                                                             20-CV-09452-NC
                       Case 5:20-cv-09452-NC Document 21 Filed 04/28/21 Page 3 of 5



                              9.        Defendants' use of the name and mark EMERGENT BOTANICALS in

                  2   connection with herbal medicine products and services is likely to cause confusion, or to cause

                  3   mistake, or to deceive the relevant public and the trade, such that the relevant public and the trade

                  4   are likely to believe that Defendants and their goods and services originate with or are related to

                  5   Emergent.

                  6           10.       Defendants and any of their officers, agents, servants, employees, attorneys,

                  7   successors, related companies and assigns and their business or businesses, and all those in active
                  8   concert or participation with them, are hereby permanently enjoined from using the name and

                  9   mark EMERGENT BOTANICALS, any mark incorporating the term EMERGENT, or any other
              IO      mark confusingly similar to the EMERGENT Marks, in connection with the provision of goods

              II      and services.

             12               11.      Each party shall bear its own attorney's fees and costs incurred in connection with

             13       this action and all rights of appeal are waived.

              14              12.      This Consent Decree may be executed in any number of counterparts, all of which
             15       together shall constitute one original document. Electronic copies of original signatures shall be
             16       deemed to be originally executed counterparts of this Consent Decree.

             17                       13.    Subject only to the express restrictions contained in this Consent
             18       Decree, all of the rights, duties and obligations contained in this Consent Decree shall inure to the
             19       benefit of and shall be binding upon Plaintiff and Defendants and their successors and assigns.
             20               14.      Plaintiff and Defendants have negotiated this Consent Decree, and agree that it

             21       shall not be construed against the party preparing it, but shall be construed as if the parties jointly
             22       prepared this [Proposed] Consent Decree and any uncertainty and ambiguity shall not be
             23       interpreted against any one party.
             24

             25

             26               15.      Each signatory of this Consent Decree signing on behalf of another,

             27       warrants that he or she has the authority to sign on behalf of said person or entity and all persons

             28
   CROWELL                                                                                   STIPULATED REQUEST FOR ENTRY OF
& MORING LLP
ATTPRNn, AT LAW
                                                                         -3-                  CONSENT DECREE; ORDER; CASE NO.
                                                                                                              5:20-CV-09452-NC
                                     Case 5:20-cv-09452-NC Document 21 Filed 04/28/21 Page 4 of 5




                                     covered hy this Consent Decn::e, and is l'ully authori/,ed by the party whom he or she represents
                                                                                    f
                                     to enter into Ihc terms and conditions of this l >rorosctll Consent Dc::crec.
                                              16.   This Court shal I retain junsdiction mer this matter for purposes of enforcing the
                                 +
                                     provisions of lhi� Consent Decree. including over an} claim that the Defondants have violated any
                                 5   term of this Consent Decree.
                                 6            17.   Emergent and Defendants herchy respectfi1lly request Iha! this Court promptly
                                 7   approve an<l enter this Consent Decree. If this IConsent Decrt-c is not appro\>cd hy the Court, it
                                 8
                                     shall he of nn force and eflcct. and it may not he used in any proceeding for any purpost:.
                                 9
                             JO
                                              1T IS SO AGREED AND STIPULATl<:D.
                             11
                                     Dated: March _. 2021                                 EMERGENT l310SOLUTIONS, INC
                             12
                                                                                                   c:Pf)<f.e
                                                                                                                                Elecrronically signed by. Jennifer Fox

                                                                                          By:
                                                                                                                                Reason' I approve this document

                             13                                                                                                 Date· Apr 24, 2021 18.37 EDT

                                                                                          Name:      Jennifer Fox

                           14                                                             Title:     SVP and Deputy General Counsel


                            15
                                     Dated: /\pril K.   • 2021                            MlJTllAL 110!.ISTIC INC
                             16
                             17
                            18

                            19
                                     Dated: April 8.. 2021
                           20
                            21
                                              APPROVED AS TO FORM:
                            22
                                     Dated.   �Qk. 2021                                   CROWELL & MORIN(i I.LP
                            23
                            24                                                            Bv: ls/r(\fp/1"
                                                                                         --�one
                           25                                                                 Valerie M. Go
                                                                                                                                   f
                            26                                                                  ,\ttorneys for Plaintif
                                                                                                EMFR(iENT Btosou:T[ONS [NC
                            27
                            28
      �JHJW1.h                                                                                                      , I ll'Ul.,\ l Ul RL.lH.\ I H1K ENTK 'f 1)£­ r
    4 U()�INfi¾..i.,P                                                                                                    ONSPH DF.LHIT. !Of{l)I R CA'-l' NO
     '!';)P,>ol �.._, �T l,A.�
i
                                                                                                                                               5.2!1-( V-094�.1-N(
                    Case 5:20-cv-09452-NC Document 21 Filed 04/28/21 Page 5 of 5



                   Dated: April 2 f , 2021                                THE LAW OF 'JCES OF RICHARD
                                                                          FREEMAN
               2
               3
               4
                                                                               Specially appearing on behalf of
               5                                                               Defendants
                                                                               MUTUAL HOLISTIC, INC. and BRAD
               6                                                               MOORE
               7                                          FILER'S ATTESTATION
               8             Pursuant to Civil Local Rule 5- I (i)(J) regarding signatures, I attest that the other above-
               9   named signatories concur in this filing.
             10
             11    Dated: April )l_o. 2021

             12
             13                                                     ORDER

             14                    IT JS HEREBY ORDERED that the foregoing Consent Decree is fully

             15    incorporated herein by reference and is entered as an Order of the Court.

             I6           IT IS FURTHER ORDERED that the Court shall retain jurisdiction over the Parties for the
             17    sole purpose of enforcing compliance by the Plaintiff and Defendant with the terms of the Consent
             18    Decree.

             19           IT IS FURTHER ORDERED that upon approval and entry of this Consent Decree by the

             20    Court this Consent Decree shall constitute a final judgment between Emergent and the Defendants.

             21    The above-captioned action against Defendants is dismissed with prejudice and all calendared dates

             22    are hereby vacated.

             23              IT IS SO ORDERED.                                               S DISTRICT
                                                                                          ATE           C
                                                                                         T
             24
                                                                                                                 O
                                                                                     S




                                                                                                                  U
                                                                                   ED




                                                                                                                   RT




             25
                                                                               UNIT




                                                                                                       TED
                                                                                               GRAN
                           April 28 , 2021
                   Dated: ____
                                                                                                                      R NIA




             26
                                                                             Honorable Nathanael M. Cousins   ins
             27                                                                                     l M. Cous
                                                                                NO




                                                                             United StatesgeMagistrate
                                                                                            Nathanae Judge
                                                                                                                    FO




                                                                                         Jud
                                                                                 RT




             28
                                                                                                                   LI




                                                                                        ER
                                                                                   H




                                                                                                                 A




                                                                                             N STIPULATED REQUEST  C
  c�owu I.
                                                                                                              O F FOR ENTRY OF
& MnRtNC LLP
                                                                       -5-                    DCONSENT      T
                                                                                                I S T R I CDECREE: ORDER; CASE NO.
                                                                                                                   5:20-CV-09452-NC
